DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 36-44 and 47-55 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or render obvious an input device, or method for operating an input device comprising a control device, the control device configured to decelerate and to enable the pivoting motion of the operating lever by way of the brake device in a controlled sequence, and in order to realize such a sequence, to set different levels of deceleration torques for the deceleration and enabling, and to set the deceleration torques for the deceleration and/or the enabling as a function of time and/or as a function of a pivoting angle of the operating lever; the control device configured to set different deceleration torques of the sequence at such a frequency that the pivoting motion of the operating lever is damped by way of controlled vibrations having a frequency of at least 50 Hz.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chen teaches a magnetorheological damping device.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
November 24, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657